Name: Commission Regulation (EEC) No 3602/90 of 13 December 1990 amending regulation (EEC) No 627/85 on storage aid and financial compensation for unprocessed dried grapes and figs
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff
 Date Published: nan

 No L 350/56 Official Journal of the European Communities 14. 12. 90 COMMISSION REGULATION (EEC) No 3602/90 of 13 December 1990 amending Regulation (EEC) No 627/85 on storage aid and financial compensation for unprocessed dried grapes and figs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Committee for Products Processed from Fruit and Vegeta ­ bles, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 8 (7) thereof, Whereas storage aid is paid for the actual duration of storage but may not, however, be paid after the end of a period of 18 months following the end of the marketing year during which the product was purchased ; whereas natural losses occur during storage ; whereas the quantities for which storage aid may be paid should be adjusted after the physical stocktaking operations provided for in Article 26 (2) of Commission Regulation (EEC) No 626/85 (3), as last amended by Regulation (EEC) No 3601 /90 (4) ; Whereas natural losses for which financial compensation may be granted to the storage agencies should not exceed the quantity which normally disappears during handling or by evaporation ; whereas this quantity should be fixed on a flat-rate basis ; whereas the maximum loss should be fixed at the time of stocktaking ; whereas, therefore, the provisions of Commission Regulation (EEC) No 627/85 (*) should be adjusted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 627/85 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . Storage aid shall be paid in respect of the actual period of storage but may not, however, be paid after the end of the eighteenth month following the end of the marketing year during which the product was purchased. The day on which the product entered or left storage shall be considered as part of the actual period of storage.' 2. The following paragraph is added to Article 5 ( 1 ) : 'The natural losses shall be established on the dates provided for the physical stocktaking referred to in Article 26(2) of Regulation (EEC) No 626/85.' 3 . In Article 5 (3), the phrase 'Article 20 of Regulation (EEC) No 516/77' is replaced by the phrase 'Article 22 of Regulation (EEC) No 426/86'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 201 , 31 . 7 . 1990, p. 1 . (3) OJ No L 72, 13 . 3 . 1985, p. 7. (4) See page 54 of this Official Journal . 4 OJ No L 72, 13 . 3 . 1985, p. 17.